DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being 
unpatentable over claims 1-29 of U.S. Patent No.10, 247,477. Although the claims at 
issue are not identical, they are not patentably distinct from each other because the 
wherein each brick is insertable into one of the plurality of channels via its first opening to a position; the Patented claim 1 recites plate cooler stave further comprises a plurality of bricks wherein at least one of the plurality of bricks is insertable into one of the plurality of channels via its first opening to a position; however the comprising language used in the patented claim 1 allows for each of the plurality of brick to be insertable into one of the plurality of channels as recited in the instant claim 1 to be added; and thereby making the scope of the of the instant claim 1 and the patented claim 1 coextensive.

4.	Claim 1 is rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,121,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 recites substantially the same structural features of the stave of the instant claim 1 to include a stave having a plurality of ribs and a plurality of channels, wherein a front face of the stave defines a first opening into each of the channels; a plurality of bricks wherein each brick is insertable into one of the plurality of channels via its first opening to a position, upon rotation of the brick, partially disposed in the one channel such that one or more portions of the brick at least partially engage one or more surfaces of the one channel and/or of a first rib of the plurality of ribs whereby the brick is locked against removal from the one channel through its first opening via linear movement without first being rotated. Furthermore, the comprising language used in the 
 
5.	Claim 1 is rejected on the ground of nonstatutory double patenting 
as being unpatentable over claims 1-42 and 55 of U.S. Patent No. 9,102,990. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims  1, 23 and 55 individually recites substantially the same structural features of the stave of the instant claim 1 to include a stave having a plurality of ribs and a plurality of channels, wherein a front face of the stave defines a first opening into each of the channels; a plurality of bricks wherein each brick is insertable into one of the plurality of channels via its first opening to a position, upon rotation of the brick, partially disposed in the one channel such that one or more portions of the brick at least partially engage one or more surfaces of the one channel and/or of a first rib of the plurality of ribs whereby the brick is locked against removal from the one channel through its first opening via linear movement without first being rotated. Furthermore, the comprising language used in the patented claims 1, 23 and 55 allows for the additional components recited in the instant claim 1 to be added; and thereby making the scope of the instant claim 1 and the patented claims 1, 23 and 55 coextensive.

Allowable Subject Matter
6.	Claim 1 would be allowable if proper terminal disclaimer(s) are filed to disclaim 
the terminal portion of any patent granted on this application which would extend 


Response to Arguments
7.	Applicant's remarks filed on 03/24/2021 indicating that the application is in condition for allowance and that a prompt issuance of Notice of allowance required is found not persuasive because there are outstanding double patenting rejections of claim 1 from the previous non-Final Office action which were not addressed in Applicant’s remarks or terminal disclaimer(s) obviating said rejections filed. The double patenting rejections are therefore maintained.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733